USCA4 Appeal: 21-6561       Doc: 12        Filed: 02/07/2022     Pg: 1 of 3




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-6561


        TIMOTHY ROYAL KING,

                             Plaintiff - Appellant,

                      and

        MICHAEL BLANKEY; DERICK WHITE; DAYVON D. PERSON; LARRY
        FULLER; TIMOTHY BOYD; CHRIS PEARSALL; JIMMY TINSLEY; RONALD
        BLAIR WINSTEAD; GREGORY PORTER; CORTNEY LEACH; MILTON L.
        LAWRENCE; JOHN MCNEILL; XAVIER KINNEY; IRVIN VASQUEZ;
        DONALD USEVICH,

                             Plaintiffs,

                      v.

        ERIK A. HOOKS; W. DAVID GUICE; CYNTHIA THORNTON; MELANIE
        SHELTON; KENNETH LASSITER; BETTY BROWN; SUSAN ADDAMS,

                             Defendants - Appellees.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. Louise W. Flanagan, District Judge. (5:17-ct-03043-FL)


        Submitted: January 25, 2022                                    Decided: February 7, 2022


        Before AGEE, HARRIS, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.
USCA4 Appeal: 21-6561      Doc: 12         Filed: 02/07/2022    Pg: 2 of 3




        Timothy Royal King, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 21-6561      Doc: 12         Filed: 02/07/2022     Pg: 3 of 3




        PER CURIAM:

               Timothy Royal King appeals the district court’s orders granting summary judgment

        on his civil rights complaint in which he raised claims under 42 U.S.C. § 1983, and the

        Religious Land Use and Institutionalized Persons Act of 2000, 42 U.S.C. §§ 2000cc to

        2000cc-5. We have reviewed the record and find no reversible error. Accordingly, we

        affirm for the reasons stated by the district court. King v. Hooks, No. 5:17-ct-03043-FL

        (E.D.N.C. Mar. 31, 2020; Mar. 29, 2021). We dispense with oral argument because the

        facts and legal contentions are adequately presented in the materials before this court and

        argument would not aid the decisional process.

                                                                                      AFFIRMED




                                                    3